EXHIBIT 10.2
 
 


FOURTH AMENDMENT OF LEASE AGREEMENT


THIS FOURTH AMENDMENT OF LEASE (“Fourth Amendment”) is made on, 2006, between NM
Owner LLC, a Delaware limited liability company (“Landlord”), whose address is
One Independent Drive, #1850, Jacksonville, Florida 32202-5019 and Matria
Healthcare, Inc. a Delaware corporation (“Tenant”), whose address is 2161
Newmarket Parkway, Suite 233, Marietta, Georgia 30067.


RECITALS


This Fourth Amendment is based upon the following recitals:


A.           Trizec Realty, Inc. (“Trizec”) and Tenant entered into a Lease
dated September 4, 2002 (“Lease”), for the premises known as Suite 233
containing 46,611 rentable square feet (“Premises”), in the building located at
2161 Newmarket Parkway (“Building”), Marietta, Georgia 30067.


B.           Trizec and Tenant amended the Lease by First Amendment of Lease
dated May 9, 2003 to expand the premises by 9,877 rentable square feet (“First
Expansion Space”); and Second Amendment of Lease dated February 3, 2004 to
further expand the Premises by 2,383 rentable square feet (“Second Expansion
Space”); and Third Amendment of Lease dated March 30, 2004 to again expand the
Premises by 12,992 rentable square feet (“Third Expansion Space”) [Lease and
Amendments collectively “Lease as amended”].


C.           Landlord is the successor to Trizec as Landlord under the Lease.




D.           Landlord and Tenant desire to amend the Lease to further expand the
Premises and otherwise amend the Lease accordingly.




THEREFORE, in consideration of the mutual covenants and agreements stated in the
Lease and below, and for other sufficient consideration received and
acknowledged by each party, Landlord and Tenant agree to amend the Lease as
follows:


1.           RECITALS; CAPITALIZED TERMS.  All Recitals are fully
incorporated.  Except for those terms expressly defined in this Fourth
Amendment, all initially capitalized terms will have the meanings ascribed to
them in the Lease.




2.           ADDRESS – NOTICES


(A)           Landlord’s General Address and address for notices as set forth in
Section 1.1(k) of the Lease shall be deleted and the following inserted in lieu
thereof:


NM Owner LLC
c/o Eola Capital LLC
One Independent Drive, #1850
Jacksonville, Florida 32202-5019


with a copy to:



 
1

--------------------------------------------------------------------------------

 

NM Owner LLC
c/o Eola Capital LLC
1979 Lakeside Parkway, Suite 330
Tucker, Georgia 30084
Attn:  Regional Vice President


(B)           Landlord’s Billing Address as set forth in Section 1.1(l) of the
Lease shall be deleted and the following inserted in lieu thereof:


NM Owner LLC
c/o Eola Capital LLC
One Independent Drive, #1850
Jacksonville, Florida 32202-5019




3.           PREMISES EXPANSION.  Effective as of the “Fourth Expansion Space
Commencement Date” defined below, the Premises shall be expanded to include that
area known as Suite 162 containing 4,463 rentable square feet in the Building as
shown on Exhibit A attached hereto and by this reference made a part hereof
(“Fourth Expansion Space”).  Therefore the Premises shall encompass a total of
76,326 rentable square feet.


4.           FOURTH EXPANSION SPACE LEASE TERM.  The Lease Term as it pertains
to the Fourth Expansion Space shall commence January 1, 2007 (“Fourth Expansion
Space Commencement Date”), and shall expire on April 30, 2011.


5.           BASE RENT and ADDITIONAL RENT.  Effective during the Fourth
Expansion Space Lease Term, Base Rent and Additional Rent for the Fourth
Expansion Space shall be increased as follows:


(A)           The Base Rent due for the Fourth Expansion Space shall be payable
in equal monthly installments on the first day of each month as follows:




 
Lease Period
 
Annual Base Rent Per Rentable Square Foot
   

Annual Base Rent
   

Monthly Base Rent
                     
01/01/07-03/31/07
  $ 11.00       0       0  
04/01/07-12/31/07
  $ 11.00     $ 49,092.96     $ 4.091.08  
01/01/08-12/31/08
  $ 11.33     $ 50,565.72     $ 4,213.81  
01/01/09-12/31/09
  $ 11.67     $ 52,082.64     $ 4,430.22  
01/01/10-12/31/10
  $ 12.02     $ 53,645.16     $ 4,470.43  
01/01/11-14/30/11
  $ 12.38     $ 55,254.48     $ 4,604.54  





(B)           Tenant shall continue to pay as Additional Rent its pro-rata share
(“as modified below, effective as of the Fourth Expansion Space Commencement
Date”) of Tax and Insurance Escalation expenses as described in Section 4.2 of
the Lease as amended, to the extent such share exceeds such expenses for the
calendar year ending December 31, 2004.


(C)           Common Area Maintenance Expense for the Fourth Expansion Space
shall be payable by Tenant at the rate of $1.10 per square foot of Premises per
year and shall be payable in equal monthly payments along with Tenant’s Base
Rent during the Fourth Expansion Space Lease Term, which amount shall be
increased by 3% on a compounded basis annually.  Tenant also shall continue to
pay for all its own utilities and services pursuant to Paragraph 7 of the Lease.


(D)           The “Tenants Share” shall be increased to 69.04% (.6904)

 
2

--------------------------------------------------------------------------------

 



6.           DELIVERY OF AND IMPROVEMENTS TO THE PREMISES.  Landlord shall
perform the “Landlord’s Work” described on the Work Letter attached hereto as
Exhibit B to this Fourth Amendment and made a part hereof, all according to the
terms and conditions of said Worker Letter.


7.           BROKERS.  Landlord and Tenant represent and warrant that no broker
or agent negotiated or was instrumental in negotiating or consummating this
Lease except Eola Capital LLC and The Eidson Group LLC (“Brokers”).  Neither
party knows of any other real estate broker or agent who is or might be entitled
to a commission or compensation in connection with this Lease.  Landlord will
pay all fees, commissions or other compensation payable to the
Brokers.  Pursuant to Georgia Real Estate Commission Regulation 520-1-06, Eola
Capital LLC discloses the following concerning this lease transaction:  (1) Eola
Capital LLC represents Landlord and not Tenant; (2) The Eidson Group LLC
represents Tenant and not Landlord; and (3) both Eola Capital LLC and The Eidson
Group LLC shall receive their compensation from the Landlord.  Tenant and
Landlord will indemnify and hold each other harmless from all damages paid or
incurred by the other resulting from any claims asserted against either party by
brokers or agents claiming through the other party.  Landlord’s obligation under
this Section will survive the expiration or early termination of the Term.
 
8.           CONFLICTING PROVISIONS.  If any provisions of this Fourth Amendment
conflict with any of those in the Lease, then the provisions of this Fourth
Amendment shall govern.


9.           REMAINING LEASE PROVISIONS.  Except as stated in this Fourth
Amendment, all other viable and applicable provisions of the Lease shall remain
unchanged and continue in full force and effect throughout the Lease Term.


10.           BINDING EFFECT.  Landlord and Tenant ratify and confirm the Lease
and agree that this Fourth Amendment shall bind and inure to the benefit of the
parties, and their respective successors, assigns and representatives as of the
date first stated.
 


 


 


 


 
3

--------------------------------------------------------------------------------




 
 
AFFIRMING THE ABOVE, the parties have executed this FOURTH AMENDMENT OF LEASE
AGREEMENT on the date first stated.






WITNESSES                                                          LANDLORD:


ATL 2161 N LLC, a Delaware limited liability company


By:   ___________________________________


Name:  _________________________________


Its:  ____________________________________










TENANT:


Matria Healthcare, Inc., a Delaware corporation


By:  ___________________________________


Name:    ________________________________


Its:  ___________________________________



































 
4

--------------------------------------------------------------------------------

 





Exhibit “A”




[ex102graphics.jpg]

 



 
5

--------------------------------------------------------------------------------

 



Exhibit “B”
Work Letter


This Lease Addendum Number One (the “Work Letter”) sets forth the rights and
obligations of Landlord and Tenant with respect to space planning, engineering,
final workshop drawings, and the construction and installation of any
improvements to the Premises to be completed before the Commencement Date
("Tenant Improvements").  This Work Letter contemplates that the performance of
this work will proceed in four stages in accordance with the following
schedule:  (i) preparation of a space plan; (ii) final design and engineering
and preparation of final plans and working drawings; (iii) preparation by the
Contractor (as hereinafter defined) of an estimate of the additional cost of the
initial Tenant Improvements; (iv) submission and approval of plans by
appropriate governmental authorities and construction and installation of the
Tenant Improvements by the Commencement Date.


In consideration of the mutual covenants hereinafter contained, Landlord and
Tenant do mutually agree to the following:


1.      Allowance.  Landlord agrees to provide an allowance of up to $10.04 per
rentable square foot, ($44,808.52) to design, engineer, install, supply and
otherwise to construct the Tenant Improvements in the Premises that will become
a part of the Building (the "Allowance").  Tenant is fully responsible for the
payment of all costs in connection with the Tenant Improvements in excess of the
Allowance.


2.      Space Planning, Design and Working Drawings.  Tenant shall select
architects, designers or planners and engineers (“Architect”), who will do the
following at Tenant’s expense (which expense may be deducted from the
Allowance):


a. Attend a reasonable number of meetings with Tenant and Landlord's agent to
define Tenant’s requirements.  The Architect shall provide one complete space
plan. Tenant shall approve such space plan, in writing, within ten (10) days
after receipt of the space plan.


b. Complete construction drawings for Tenant's partition layout, reflected
ceiling grid, telephone and electrical outlets, keying, and finish schedule.


c. Complete building standard mechanical plans where necessary (for installation
of air conditioning system and duct work, and heating and electrical facilities)
for the work to be done in the Premises.


d. All plans and working drawings for the construction and completion of the
Premises (the “Plans”) shall be subject to Landlord's prior written
approval.  Any changes or modifications Tenant desires to make to the Plans
shall also be subject to Landlord's prior approval.  Landlord agrees that it
will not unreasonably withhold its approval of the Plans, or of any changes or
modifications thereof; provided, however, Landlord shall have sole and absolute
discretion to approve or disapprove any improvements that will be visible to the
exterior of the Premises, or which may affect the structural integrity of the
Building.  Any approval of the Plans by Landlord shall not constitute approval
of any Excused Delays caused by Tenant and shall not be deemed a waiver of any
rights or remedies that may arise as a result of such Excused Delays.  Landlord
may condition its approval of the Plans if:  (i) the Plans require design
elements or materials that would cause Landlord to deliver the Premises to
Tenant after the scheduled Commencement Date, or (ii) the estimated cost for any
improvements under the Plan is more than the Allowance.


3.      Tenant Plan Delivery Date.


a.      Tenant acknowledges that the Architect, designer, or Planner is acting
on behalf of the Tenant and that Tenant (not Landlord) is responsible for the
timely completion of the Plans.

 
6

--------------------------------------------------------------------------------

 



b.      Tenant covenants and agrees to deliver to Landlord the final Plans for
the Tenant Improvements in order to allow Landlord to review such Plans, and
discuss with Tenant any changes therein which Landlord believes to be necessary
or desirable, to enable the Contractor to prepare an estimate of the cost of the
Tenant Improvements, to obtain required permits, and to substantially complete
the Tenant Improvements.


4.      Work and Materials at Tenant's Expense.  Tenant and Landlord shall
mutually select a licensed general contractor or contractors (the “Contractor”)
to construct and install the Tenant Improvements in accordance with the Plans
(the “Work”) at Tenant’s expense (which expense may be deducted from the
Allowance). Landlord shall coordinate and facilitate all communications between
Tenant and the Contractor.


a. Prior to commencing Work, Landlord shall submit to Tenant in writing the cost
of the Work, which shall include (i) the Contractor’s cost for completing the
Work (including the Contractor's general conditions, overhead and profit) and
(ii) a construction supervision fee of five percent (5%) to be paid to Landlord
manage and oversee the work to be done on Tenant's behalf.  Tenant shall have
five (5) business days to review and approve the cost of the Work.  Landlord
shall not authorize the Contractor to proceed with the work until the cost is
mutually agreed upon and approved in writing and delivered to Landlord.


b. Any changes in the approved cost of the Work shall be by written change order
signed by the Tenant.  Tenant agrees to process change orders in a timely
fashion.  Tenant acknowledges that the following items may result in change
orders:


i. Municipal or other governmental inspectors require changes to the Premises
such as additional exit lights, fire damper or whatever other changes they may
require.  In such event, Landlord will notify the Tenant of the required
changes, but the cost of such changes and any delay associated with such changes
shall be the responsibility of the Tenant.


ii. Tenant makes changes to the Plans or requests additional work. Tenant will
be notified of the cost and any delays that would result from the change by a
change order signed by Tenant before the changes are implemented.  Any delays
caused by such changes shall not delay the Commencement Date of the Lease.


iii. Any errors or omissions in the Plans or specifications which require
changes. Landlord will notify the Tenant of the required changes, but the cost
of such changes and any delay associated with such changes shall be the
responsibility of the Tenant, and shall not delay the commencement date of the
Lease.


iv. Materials are not readily available, require quick ship charges, or require
substitution.


v. The up fit schedule requires Express Review to get permits, which will
increase the costs of the permitting process.


c. All work performed in connection with the construction of the Premises shall
be performed in a good and workmanlike manner and in accordance with all
applicable laws and regulations and with the final approved Plans.


5.      Signage and Keys.  Landlord shall provide the following in accordance
with building standards at Tenant’s Expense (which expense may be deducted from
the Allowance): (i) door and directory signage; (ii) suite and Building keys or
entry cards.



 
7

--------------------------------------------------------------------------------

 



6.      Tenant Improvement Expenses in Excess of the Allowance.  Tenant agrees
to pay to Landlord, promptly upon being billed therefore, all costs and expenses
in excess of the Allowance incurred in connection with the Tenant
Improvements.  If unpaid within thirty (30) days after receipt of invoice, then
the outstanding balance shall accrue at the rate of one percent (1%) per month
until paid in full.


7.      Repairs and Corrections.  Tenant and Landlord shall select a Contractor
who will provide Tenant a one-year warranty from the date of delivery of the
Premises, transferable to Tenant, for defective workmanship and materials.  All
manufacturers’ and builders’ warranties with respect to the Work shall be issued
to or transferred to Tenant, without recourse to the Landlord. Tenant shall
repair or correct any defective work or materials installed by Tenant or any
contractor other than the Contractor selected by Landlord and Tenant, or any
work or materials that prove defective as a result of any act or omission of
Tenant or any of its employees, agents, invitees, licensees, subtenants,
customers, clients, or guests.


8.      Inspection of Premises; Possession by Tenant.  Prior to taking
possession of the Premises, Tenant and Landlord shall inspect the Premises and
Tenant shall give Landlord notice of any defects or incomplete work (“Punch
list”). Tenant’s possession of the Premises constitutes acknowledgment by Tenant
that the Premises are in good condition and that all work and materials provided
by Landlord are satisfactory as of such date of occupancy, except as to (i) any
defects or incomplete work set forth in the Punch list, (ii) latent defects, and
(iii) any equipment that is used seasonally if Tenant takes possession of the
Premises during a season when such equipment is not in use.


9.      Access During Construction.  During construction of the Tenant
Improvements and with prior approval of Landlord, Tenant shall be permitted
reasonable access to the Premises for the purposes of taking measurements,
making plans, installing trade fixtures, installation of voice/ data cabling and
doing such other work as may be appropriate or desirable to enable Tenant to
assume possession of and operate in the Premises; provided, however, that such
access does not interfere with or delay construction work on the Premises and
does not include moving furniture or similar items into the Premises. Prior to
any such entry, Tenant shall comply with all insurance provisions of the Lease.
All waiver and indemnity provisions of the Lease shall apply upon Tenant’s entry
of the Premises.



 
8

--------------------------------------------------------------------------------

 
